Citation Nr: 1454398	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board observes that in his August 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Subsequently, in September 2012, he indicated that he preferred a Board video-conference hearing.  In February 2014, he was informed that his requested hearing had been scheduled for April 2014.  Thereafter, he was informed that his hearing was rescheduled for June 2014.  However, the Veteran failed to report to the hearing and has not submitted a motion requesting a new hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

The Board notes that, during the course of his appeal, the Veteran was not previously represented.  However, in April 2014, the Veteran appointed Disabled American Veterans as his representative of record as reflected on the title page of this decision.  The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

Likewise, in September 2014, additional evidence was submitted by the Veteran that has not been considered by the Agency of Original Jurisdiction (AOJ).  Nevertheless, there is no prejudice to the Veteran in the issuance of this remand as the AOJ will have the opportunity to consider this evidence on remand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

In September 2014, the Veteran filed a new claim seeking entitlement to service connection for tinnitus, which is located in the Veteran's VBMS record.  However, this claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking nonservice-connected pension benefits.  In this regard, VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).
In this case, the record reflects that the Veteran served for 90 days or more during a period of war.  Moreover, while he reported having $500 in a bank account in September 2014, he has asserted that he does not have any source of income.  As such, it appears that the primary question is whether the Veteran is permanently and totally disabled.  He initially alleged in his original claim that his hypertension rendered him unable to work.  He also indicated that, for some reason, he was unable to be outside in the sun.  In his notice of disagreement, he again asserted that he was unable to be outside in the sun and that he could not walk long distances due to bilateral foot pain.  He further provided that he suffered from constant dizziness.  He stated that he has not been employable since 1999.  Subsequently, in September 2014, the Veteran submitted another pension application asserting that he was unable to work due to depression.  

In denying the Veteran's claim, the AOJ found that his diagnosed disabilities of hypertension and erectile dysfunction were evaluated as noncompensable and, as such, he did not meet schedular criteria to be considered permanent and totally disabled.  See 38 C.F.R. § 3.3.  However, it does not appear that the AOJ considered all of the Veteran's disabilities as described above when rendering its decision.  As such, the Board finds that the AOJ must obtain VA medical examinations necessary to assign a rating for each of the Veteran's nonservice-connected disabilities to determine whether he is permanently and totally disabled for pension purposes.

The Veteran has also asserted that he receives continuing treatment at the VA facility in Memphis, Tennessee, for his disabilities.  The most recent treatment records associated with the record are dated from June 2011.  Therefore, on remand, updated VA treatment records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's VA treatment records from the Memphis facility dated from June 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

2.  After any additional medical evidence is obtained, schedule the Veteran for appropriate VA examinations to determine the nature and severity of all disorders claimed in conjunction with his claim for nonservice-connected pension benefits, to include but not limited to: (1) an acquired psychiatric disability; (2) hypertension; (3) any lower extremity disorders that limit his mobility; (4) any disorders preventing him from being in the sun; (5) erectile dysfunction; (6) a disability manifested by dizziness; and, (7) any other identified disabilities.  The claims file must be furnished to the examiners in conjunction with the examinations.  All appropriate diagnostic testing deemed necessary to render clinically supported diagnoses should be administered or any other specialized examinations deemed necessary must be performed. 

The pertinent examiners must describe the impact of the Veteran's disabilities on his industrial adaptability.  The pertinent examiners must give a full description of any limitation of activity imposed by each of the Veteran's disabilities and express opinions as to functional impact on employment caused by the disability identified on examination.  Each examiner should render an opinion as to what effect the disabilities found have on the Veteran's ability to work, and state whether his disabling conditions are susceptible to improvement through appropriate treatment.  In particular, the effect of pain on employability should be discussed.  The factors upon which the opinions are based must be set forth.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should rate each non-service connected disability and readjudicate the Veteran's claim of entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  If the determination remains adverse, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

